DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/08/2019 and 01/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	connection part in at least claim 5.  

Note: “connection part” is an equivalent of part for connecting. The word “part” does not constitute a structural modifier for the function of connecting; at least because said word does not point to a particular known structure of the art.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The term “connection part” will be interpreted to cover a gear box as per [0029] of PG Pub of applicant application, and equivalents thereof.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 calls for the limitation “a refrigerant” respectively in lines 2, 3, and 4; which limitation is indefinite as it is unclear if the claim requires three distinct refrigerants.

The applicant system clearly operates with a single refrigerant. For examination, lines 2-4 of claim 15 will be interpreted as “a high side heat exchanger configured to remove heat from a refrigerant; a first expander configured to expand the refrigerant; a flash tank configured to store the refrigerant from the expander”.

Claim(s) 16-20 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, 10, 12-13, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (JP 2012042110 A).

Regarding claim 1:
Ogata discloses an apparatus (Fig. 1) comprising: 
a first expander #3 configured to expand a refrigerant ([0019]); 
a flash tank #61 configured to store a refrigerant from the expander ([0022]); 
a first load #4 configured to use the refrigerant from the flash tank to cool a space proximate the first load (see Fig. 1, [0023]); 
a first work recovery compressor #5 configured to compress the refrigerant from the first load (Fig. 1, [0016] & [0023]), the first expander configured to drive the work recovery compressor ([0024]); 
a valve #63 configured to reduce a pressure of the refrigerant from the work recovery compressor below a threshold (see [0027]: refrigerant from compressor #5 that has gone through the main compressor #7, condenser #2, and flash tank #61 is reduced in pressure at valve #62. Also, because valve #62 controls the pressure of the refrigerant, it inherently do so below a threshold. The threshold could alternatively be the maximum capacity of the valve); and 
a first compressor #1 configured to compress the refrigerant from the valve ([0017]).

Regarding claim 3:
Ogata further discloses a high side heat exchanger #2 configured to remove heat from the refrigerant and to direct the refrigerant to the expander (Fig. 1, [0012]).

Regarding claim 5:
Ogata further discloses a connection part #85 coupled to the expander #3  and the work recovery compressor #5 (see Fig.1-2, [0020]), the expander configured to use the connection part to drive the work recovery compressor ([0024]).

Also see alternate rejection of claim 5 below under 103.

Regarding claim 6:
Ogata further discloses a shaft #85 coupled to the expander #3 and the work recovery compressor #5 (see Fig.1-2, [0020]), the expander configured to use the shaft to drive the work recovery compressor ([0024]).

Regarding claim 8:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 8, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 8.

Regarding claim 10:
Please see rejection of claim 3 above.

Regarding claim 12:
Please see rejection of claim 5 above and below.

Regarding claim 13:
Please see rejection of claim 6 above.

Regarding claim 15:
Ogata discloses a system (Fig. 1) comprising: 
a high side heat exchanger #2 configured to remove heat from a refrigerant (Fig. 1, [0012]);
a first expander #3 configured to expand the refrigerant ([0019]); 
a flash tank #61 configured to store the refrigerant from the expander ([0022]); 
a first load #4 configured to use the refrigerant from the flash tank to cool a space proximate the first load (see Fig. 1, [0023]); 
a first work recovery compressor #5 configured to compress the refrigerant from the first load (Fig. 1, [0016] & [0023]), the first expander configured to drive the work recovery compressor ([0024]); 
a valve #63 configured to reduce a pressure of the refrigerant from the work recovery compressor below a threshold (see [0027]: refrigerant from compressor #5 that has gone through the main compressor #7, condenser #2, and flash tank #61 is reduced in pressure at valve #62. Also, because valve #62 controls the pressure of the refrigerant, it inherently do so below a threshold. The threshold could alternatively be the maximum capacity of the valve); and 
a first compressor #1 configured to compress the refrigerant from the valve ([0017]).

Regarding claim 18:
Please see rejection of claim 5 above and below.

Regarding claim 19:
Please see rejection of claim 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP 2012042110 A) in view of Honma (US 20070068178 A1) and Zimmermann (US 9726411 B2).

Regarding claims 2, 9, and 16:
Ogata discloses all the limitations, except for an expansion valve configured to direct the refrigerant from the expander to the flash tank.

However, Honma teaches the provision of an expansion valve 6 downstream of an expander 3 (see Fig. 8-9, [0088]).

This is strong evidence that modifying Ogata with an expansion valve downstream of the expander as taught by Honma would allow for an appropriate control of the high pressure and the degree of superheat of the refrigerant in the refrigeration cycle based on a value at which the coefficient of performance (COP) of the heat pump is optimized; thereby, ensuring smooth and stable operations of the heat pump (see Honma; abstract & [0088]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ogata with an expansion valve downstream of the expander as taught by Honma.

One of ordinary skills would have recognized that doing so would have allowed for an appropriate control of the high pressure and the degree of superheat of the refrigerant in the refrigeration cycle based on a value at which the coefficient of performance (COP) of the heat pump is optimized; thereby, ensuring smooth and stable operations of the heat pump (see Honma; abstract & [0088]).

Ogata as modified does not disclose wherein said expansion valve in upstream of the flash tank.

Nonetheless, Zimmermann teaches the provision of an expansion valve #140 upstream of a flash tank #130 (see at least Fig. 1). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ogata as modified with said expansion valve being upstream of the flash tank; in a similar manner as taught by Zimmermann.

One of ordinary skills would have recognized that doing so would have controlled the flow of the refrigerant to the flash tank as suggested by Zimmermann (col. 2, L 56-60); thereby, ensuring smooth and stable operations of the heat pump.

As modified, the expansion valve is provided between the expander and the flash tank, and is configured to direct the refrigerant from the expander to the flash tank.


Claim(s) 5, 12, and 18 is/are in the alternative rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP 2012042110 A) in view of Landi (US 20140157750 A1).

Regarding claims 5, 12, and 18:
To the extent that the applicant submit that the shaft may not be considered a connection part, Landi teaches wherein the connection of an expander #32 to a compressor #14 is done via a gear box #18 and a shaft ([0004]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ogata with a connection part in the form of a gear box coupled to the expander and the work recovery compressor as taught by Landi.

One of ordinary skills would have recognized that doing so would have regulated the torque and speed of the compressor; thereby, rendering the system more efficient.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP 2012042110 A) in view of Zimmermann (US 9726411 B2).

Regarding claims 7, 14, and 20:
Ogata discloses all the limitations, except for a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space, the first compressor configured to compress the refrigerant from the second load.

In other words, the only difference between the prior art and the claimed invention is the fact that two evaporators are provided in parallel, so as to operate at different temperatures.

In the same field of endeavor, Zimmermann teaches a system (Fig. 1) comprising a flash tank #130, a first load #180, and a second load #210 configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space (see Fig. 1, col. 3, L 1-12). In other words, Zimmermann teaches the provision of multiples evaporators downstream of a flash tank, the multiple evaporators operating at different temperatures.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ogata with a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space, in a similar manner as taught by Zimmermann.

One of ordinary skills would have recognized that doing so would have allowed the system to operate efficiently for cooling spaces requiring different cooling loads; thereby, providing greater thermal comfort said spaces by virtue of preventing overcooling.

As modified with the evaporators provided in parallel so as to operate at different temperatures, the first compressor is configured to compress the refrigerant from the first load and the second load.

Allowable Subject Matter
Claims 4 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not anticipate nor render obvious the combination set forth in the dependent claims above; and specifically does not disclose the following: a second expander configured to expand the refrigerant from the first expander; a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load; a second work recovery compressor configured to compress the refrigerant from the second load, the second expander configured to drive the second work recovery compressor; and a second compressor configured to compress the refrigerant from the second work recovery compressor.

The closest prior art of record, Ogata in combination with Zimmermann, discloses all of the other limitations required by the claims, including the provision of a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load. See rejection of claim 7 above. However, the provision of a second expander configured to expand the refrigerant from the first expander; a second work recovery compressor configured to compress the refrigerant from the second load, the second expander configured to drive the second work recovery compressor; and a second compressor configured to compress the refrigerant from the second work recovery compressor would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; especially since the elements introduced in the claims above are not merely duplicated parts; but required a specific connection of elements as well as a specific flow of refrigerant. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Ogata in combination with Zimmermann to incorporate the aforementioned limitations. For these reasons, the claims above are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The reason of allowance of claim 17 is same as that of claims 4 & 11 pointed out above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brasz (US 5467613 A) teaches the connection of an expander #14 to a compressor #11 via a gear box #23 and a shaft #24.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763